Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in parent application 15/469,318 as well as the prior Office action mailed 2 October 2020, the closest prior art is considered to include Payne (US 4,405,433), La Camera (US 5,279,715), Clark (US 4,269,673), Duval (US 4,720,333), Henkie (US 3,404,082) and de Nora (US 5,368,702).  However, in each instance, the movement mechanism was attached to the anode structure.  For example, in La Camera et al, as seen in fig. 1a, the cathodes are attached to the cell bottom and remain immobile or, as seen in fig. 1, the anodes and cathodes were raised or lowered as a unit and thus incapable of adjusting the anode-cathode distance.   There is no suggestion in the prior art to provide a movement/adjustment mechanism attached to the cathode for moving the cathode module and adjusting the anode-cathode distance as required by claim 21.  
Additionally, the claims of parent application 15/469,318, now U.S. Patent No. 10,415,147, did not recite an adjustment system coupled to the cathode module.  In view of the lack of a suggestion to do so in the prior art, such difference is a non-obvious variation over Applicant’s patented claims (i.e.-no obviousness-type double patenting rejection is appropriate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796